DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allmaras et al. (US Patent Application Publication No. 2015/0330172).
In reference to claim 1, Allmaras discloses a method of automating perforation gun deployment (par. 0002) to a downhole location in a well at an oilfield (see Fig. 5), the method comprising:
deploying at least one perforation gun (par. 0002) into the well 502 with a conveyance line 510 coupled to a head of a downhole tool string 504 comprising the at least one perforation gun (see Fig. 5);
advancing the at least one perforation gun in the well with pump assistance from at least one pump unit 520 at the oilfield (par. 0044);

monitoring, using at least one tension sensor, a tension at the head of the downhole tool string (par. 0019, “downhole cable tension measured at the logging head” or par. 0020, “uphole cable tension measured at the winch”); and
adjusting, using a coordinated controller 120, the advancement of the at least one perforation gun in an automated manner with respect to an intended speed of advancement (par. 0036, action can be taken to “increase the speed of the tool as it progresses along the wellbore”, implying that a greater speed of advancement is intended) based at least in part on the monitoring of the pump rate and the tension (Fig. 1, pars. 0019-0023, 0027 and 0028).
In reference to claim 2, Allmaras discloses monitoring, using at least one downhole pressure sensor 110 of the downhole tool string 504, a downhole pressure of a fluid surrounding the downhole tool string 504 in the well 502 (par. 0025, “downhole parameters can be acceleration of the toolstring, wellbore pressure, wellbore temperature, or the like”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the downhole pressure (Fig. 1, pars. 0027 and 0028).
In reference to claim 4, Allmaras discloses monitoring, using at least one surface pressure sensor, a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the surface pressure (pars. 0020, 0027 and 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Coles et al. (US Patent Application Publication No. 2015/0167414).
In reference to claim 3, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose a downhole speed sensor of the downhole tool.
Coles discloses monitoring, using at least one downhole speed sensor 215 of the downhole tool string 200, a downhole speed of the downhole tool string 200 through the well (par. 0034, “downhole speed sensing device”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a downhole speed sensor in the downhole tool string and use data from that sensor to control the downhole tool string as the measured downhole speed would be useful in tracking the motion of tool string, rather than having to rely on measured winch speed which may not always accurately reflect the speed of the tool string.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Jeffryes (US Patent Application Publication No. 2008/0231467).
In reference to claim 5, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose determining a rate of change of the tension at the head of the downhole tool string.
Jeffryes discloses monitoring a rate of change of tension of a tool string (par. 0019, “measures the rate of change of force (e.g., pressure or tension)”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the rate of change of tension in the tool string to ensure that the tension does not rapidly change to a breaking point.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Kragas et al. (US Patent Application Publication No. 2009/0276156).
In reference to claim 6, Allmaras fails to disclose sending a text message upon completion of the perforation job.  
Kragas discloses that it is known in the art to notify a user with a text message upon completion of a well process (par. 0103).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to send a text message in response to completion of a perforation job so that a user can be made aware that the perforation job is complete.

s 9-12, 14, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application Publication No. 2013/0138254).
In reference to claim 9, Allmaras discloses a method of automating perforation gun deployment (par. 0002) to a downhole location (see Fig. 5) in a well 502 at an oilfield, the method comprising:
deploying at least one perforation gun into the well with a conveyance line 510 coupled to a head of a downhole tool string 504 comprising the at least one perforation gun (see Fig. 5, par. 0002);
advancing the at least one perforation gun in the well with pump assistance from at least one pump unit 520 at the oilfield (par. 0044);
monitoring, using a surface sensor, a surface operational parameter of the at least one pump unit 520 (par. 0020, “rate of the pump” or “pressure at the pump”);
monitoring, using a downhole sensor of the downhole tool string, a downhole operational parameter of the downhole tool string 504 (par. 0019, “downhole cable tension measured at the logging head” or “downhole data can include wellbore pressure”); and
adjusting, using a coordinated controller 120, deployment of the at least one perforation gun in an automated manner based at least in part on the monitoring of the surface operational parameter and the downhole operational parameter (Fig. 1, pars. 0019-0023, 0027 and 0028).
Allmaras fails to disclose ceasing advancement of the perforating gun in an automated manner when the perforating gun has reached an intended depth in the well.
Seals discloses that a perforating gun (par. 0035) can be stopped automatically when the gun has reached an intended depth in the well (par. 0043).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to automatically cease advancement of a perforating gun at an intended depth in the well so that the perforation gun can be fired at the intended depth.

In reference to claim 11, Allmaras discloses that the surface operational parameter comprises a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”).
In reference to claim 12, Allmaras discloses that the downhole operational parameter comprises a tension at the head of the downhole tool string 504 (par. 0019, “cable tension measured at the logging head”).
In reference to claim 14, Allmaras discloses that the downhole operational parameter comprises a downhole pressure of a fluid surrounding the downhole tool string 504 in the well (par. 0019, “downhole data can include wellbore pressure”).

In reference to claim 19, Allmaras discloses a coordinated controller 120 for automating perforation gun deployment (par. 0002) to a downhole location in a well 502 at an oilfield (see Fig. 5), the coordinated controller 120 comprising a processor and a memory storing computer program code 122 (par. 0027, a “processor” is never explicitly disclosed, but for the control 120 to perform the disclosed steps, some kind of “processor” would inherently have to be present) that, when executed by the processor, performs operations comprising:
monitoring, using at least one pump rate sensor, a pump rate of at least one pump unit 520 at the oilfield (par. 0020);
monitoring, using at least one tension sensor, a tension at a head of a downhole tool string 504 comprising at least one perforation gun (par. 0019, “downhole cable tension measured at the logging head”); and
adjusting deployment of the at least one perforation gun in an automated manner with respect to an intended speed of advancement (par. 0036, action can be taken to “increase the speed of the tool 
Allmaras fails to disclose ceasing advancement of the perforating gun in an automated manner when the perforating gun has reached an intended depth in the well.
Seals discloses that a perforating gun (par. 0035) can be stopped automatically when the gun has reached an intended depth in the well (par. 0043).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to automatically cease advancement of a perforating gun at an intended depth in the well so that the perforation gun can be fired at the intended depth.
In reference to claim 20, Allmaras discloses monitoring, using at least one downhole pressure sensor of the downhole tool string 504, a downhole pressure of a fluid surrounding the downhole tool string 504 in the well (par. 0019, “downhole data can include wellbore pressure”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the downhole pressure (pars. 0019, 0021-0023, 0027 and 0028).
In reference to claim 22, Allmaras discloses monitoring, using at least one surface pressure sensor, a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the surface pressure (pars. 0020-0023, 0027 and 0028).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application  as applied to claims 9 and 19 above, and further in view of Jeffryes (US Patent Application Publication No. 2008/0231467).
In reference to claims 13 and 23, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose determining a rate of change of the tension at the head of the downhole tool string.
Jeffryes discloses monitoring a rate of change of tension of a tool string (par. 0019, “measures the rate of change of force (e.g., pressure or tension)”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the rate of change of tension in the tool string to ensure that the tension does not rapidly change to a breaking point.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application Publication No. 2013/0138254) as applied to claims 9 and 19 above, and further in view of Coles et al. (US Patent Application Publication No. 2015/0167414).
In reference to claims 15 and 21, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose a downhole speed sensor of the downhole tool.
Coles discloses monitoring, using at least one downhole speed sensor 215 of the downhole tool string 200, a downhole speed of the downhole tool string 200 through the well (par. 0034, “downhole speed sensing device”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a downhole speed sensor in the downhole tool string and use data from that sensor .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application Publication No. 2013/0138254) as applied to claim 9 above, and further in view of Kragas et al. (US Patent Application Publication No. 2009/0276156).
In reference to claim 16, Allmaras fails to disclose sending a text message upon completion of the perforation job.  
Kragas discloses that it is known in the art to notify a user with a text message upon completion of a well process (par. 0103).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to send a text message in response to completion of a perforation job so that a user can be made aware that the perforation job is complete.

Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejections should be withdrawn as the references fail to disclose adjusting the advancement of the at least one perforation gun in an automated manner with respect to 
The rejection has been amended to reflect the new limitations.  More specifically, Allmaras discloses adjusting deployment of the at least one perforation gun in an automated manner with respect to an intended speed of advancement (par. 0036, action can be taken to “increase the speed of the tool as it progresses along the wellbore”, implying that a greater speed of advancement is intended) based at least in part on the monitoring of the pump rate and the tension (Fig. 1, pars. 0019-0023, 0027 and 0028); and Seals discloses that a perforating gun (par. 0035) can be stopped automatically when the gun has reached an intended depth in the well (par. 0043).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/13/21